 

EXHIBIT 10.2(ii)

 

GEORGIA-PACIFIC CORPORATION

SUPPLEMENTAL RETIREMENT PLAN

FOR ELIGIBLE EXECUTIVES

(Amended and Restated Effective as of January 1, 2002)

 

§ 1

 

PURPOSE

 

The purpose of this Plan is to provide a benefit to, or on behalf of, each
Participant (other than an Officer) whose benefit under Section 3.2 of the
Salaried Pension Plan is limited because his or her Compensation exceeds the
amount of compensation that can be taken into account under Section 401(a)(17)
of the Code or because of his or her deferrals under the Georgia-Pacific
Corporation Deferred Compensation Plan. This Plan hereby incorporates by
reference the relevant provisions of the Salaried Pension Plan.

 

§ 2

 

DEFINITIONS

 

2.1. General Definitions. All of the terms in this Plan which begin with a
capital letter shall have the same meaning as those terms as defined in the
Salaried Pension Plan except as set forth in § 2.2.

 

2.2. Special Definitions.

 

  (a)   Base Annual Salary. The term “Base Annual Salary” shall mean an
Employee’s base annual salary.

 

  (b)   Beneficiary. The term “Beneficiary” shall mean the person or persons who
are designated as such by a Participant in accordance with the terms of this
Plan or who are designated as such pursuant to the terms of a Prior Plan.

 

  (c)   Eligible Employee. The term “Eligible Employee” shall mean an Employee
(1) who has a right to receive credits under § 3.2 of the Salaried Pension Plan,
(2) who either (i) has a combined Base Annual Salary and target bonus
(determined as of October 1 of a given year) which equals or exceeds the
compensation limit under Code section 401(a)(17), or (ii) who timely makes an
election to defer a portion of his or her Base Annual Salary and/or bonus under
the Georgia-Pacific Corporation Deferred Compensation Plan, and (3) who is not
an Officer.



--------------------------------------------------------------------------------

 

  (d)   Officer. The term “Officer” shall mean an officer of the Company who is
eligible to participate under an Officer Retirement Agreement between the
Officer and the Company.

 

  (e)   Participant. The term “Participant” shall mean an Employee who (1) was a
participant in the Plan on December 31, 2001 and who has a Supplemental Personal
Account, (2) is described in § 3, (3) is an Officer or Transferred Employee
described in § 4.1(c), or (4) is a Transferred Retiree described in § 4.1(d).

 

  (f)   Plan. The term “Plan” shall mean this Georgia-Pacific Corporation
Supplemental Retirement Plan for Eligible Executives as in effect on January 1,
2002 and as thereafter amended from time to time by the Company.

 

  (g)   Prior Plan. The term “Prior Plan” shall mean any nonqualified
supplemental plan or agreement all or a portion of the assets of which are
transferred to this Plan and which is designated as a Prior Plan in Appendix A
to this Plan.

 

  (h)   Salaried Pension Plan. The term “Salaried Pension Plan” shall mean the
Georgia-Pacific Corporation Salaried Pension Plan as amended and restated
effective January 1, 2000 and as thereafter amended from time to time.

 

  (i)   Supplemental Personal Account. The term “Supplemental Personal Account”
shall mean the bookkeeping account established by the Company with respect to
which the credits called for under § 4 shall be made for each Participant under
the terms of this Plan.

 

  (j)   Transferred Employee. The term “Transferred Employee” shall mean those
individuals who had an accrued benefit under a Prior Plan which has been
transferred to this Plan and who are listed on Appendix B hereof.

 

  (k)   Transferred Retiree. The term “Transferred Retiree” shall mean those
individuals who had an accrued benefit under a Prior Plan which has been
transferred to this Plan and who are listed on Appendix C hereof.

 

§ 3

 

PARTICIPATION

 

Except as provided in §§ 4.1(b), (c) and (d), an Employee shall become a
Participant in this Plan as of the January 1 coincident with or next following
the date he

 

2



--------------------------------------------------------------------------------

 

or she satisfies the requirements to be an Eligible Employee. Each Participant
shall remain a Participant until his or her Supplemental Personal Account is
either forfeited or distributed in accordance with the terms of this Plan.

 

§ 4

 

SUPPLEMENTAL PERSONAL ACCOUNTS

 

4.1. Supplemental Personal Account.

 

(a) Except as otherwise provided in this § 4.1, the Company shall establish a
Supplemental Personal Account for each Participant as of the first date that §
4.2 calls for a credit to such account, and the Company shall continue to
maintain such Supplemental Personal Account until the Participant either
forfeits his or her right to any credits to such account under the terms of this
Plan or such credits are distributed to, or on behalf of, such Participant under
the terms of this Plan.

 

(b) Each Eligible Employee who had an accrued benefit under a Prior Plan which
has been transferred to this Plan shall become a Participant as of the Transfer
Date set forth on Appendix A and shall have credits in his Supplemental Personal
Account equal to the present value of his accrued benefit under such Prior Plan
as of the day immediately preceding such transfer. The present value of Prior
Plan benefits shall be determined by the Plan’s actuary using the actuarial
assumptions set forth in the Salaried Pension Plan effective on the date of the
transfer.

 

(c) Each Officer and Transferred Employee who had an accrued benefit under a
Prior Plan which has been transferred to this Plan shall become a Participant as
of the Transfer Date set forth on Appendix A and shall have credits in his
Supplemental Personal Account equal to the present value of his accrued benefit
under such plan as of the day immediately preceding such transfer. The present
value of such benefits shall be determined by the Plan’s actuary using the
actuarial assumptions set forth in the Salaried Pension Plan effective on the
date of transfer. Notwithstanding anything in this Plan to the contrary, the
Supplemental Personal Account for (i) each Officer and (ii) each Transferred
Employee who is not an Eligible Employee shall be credited with Periodic
Adjustments in accordance with Section 4.3 until his or her termination of
employment, but in no event shall such Supplemental Personal Account be credited
with Benefit Credits under Section 4.2. Each Transferred Employee who is or who
becomes an Eligible Employee shall receive Benefit Credits and Periodic
Adjustments in accordance with Section 4.2 and Section 4.3 respectively.

 

(d) Each Transferred Retiree who had an accrued benefit under a Prior Plan which
has been transferred to this Plan shall become a Participant as of the Transfer
Date set forth on Appendix A and shall have credits in his Supplemental Personal
Account equal to the present value of his accrued benefit under such plan as of
the day immediately preceding such transfer. The present value of such benefits
shall be determined by the Plan’s actuary using the actuarial assumptions set
forth in

 

3



--------------------------------------------------------------------------------

 

the Salaried Pension Plan effective on the date of transfer. Notwithstanding
anything in this Plan to the contrary, the Supplemental Personal Account for
each such Transferred Retiree shall not be credited with Periodic Adjustments
pursuant to Section 4.3 or Benefit Credits pursuant to Section 4.2.

 

4.2. Benefit Credits. The Company shall credit to each Supplemental Personal
Account the excess, if any, of (1) the credits which would have been made to the
Participant’s Personal Account in accordance with § 3.2 of the Salaried Pension
Plan if Compensation thereunder included (i) any deferral election made by the
Employee under the Georgia-Pacific Corporation Deferred Compensation Plan and
(ii) compensation in excess of the compensation cap under Code § 401(a)(17), and
(2) the credits actually made to his or her Personal Account under § 3.2 of the
Salaried Pension Plan. Such credits shall be made at the same time and in the
same manner as credits actually made to the Participant’s Personal Account under
the Salaried Pension Plan. However, no such credits shall be made (i) for any
payroll period following the payroll period in which an Employee becomes an
Officer, (ii) for any Transferred Employee who is not an Eligible Employee,
(iii) for any Transferred Retiree, or (iv) after the date an Employee’s credits
under § 3.2 of the Salaried Pension Plan stop.

 

4.3. Periodic Adjustments. Except with respect to Transferred Retirees, the
Company shall make a periodic adjustment to each Supplemental Personal Account
at the same time, in the same manner, and at the same Periodic Adjustment
Percentage that the Company makes such an adjustment for each Personal Account
under § 3.5 of the Salaried Pension Plan.

 

§ 5

 

VESTING

 

A Participant’s interest in his or her Supplemental Personal Account shall
become nonforfeitable on the same date that his or her Personal Account becomes
nonforfeitable under the Salaried Pension Plan unless his or her employment as
an Employee terminates before such date. If a Participant’s employment as an
Employee terminates before the date the Participant’s interest in his or her
Personal Account becomes nonforfeitable, the Participant shall permanently
forfeit his or her entire interest in his or her Supplemental Personal Account
upon such termination of employment even if his or her interest in his or her
Personal Account subsequently is restored and becomes nonforfeitable as a result
of his or her reemployment as an Employee.

 

§ 6

 

PAYMENT OF BENEFITS

 

6.1. Amount and Form of Benefit. A Participant’s benefit under this Plan shall
equal his nonforfeitable interest in his or her Supplemental Personal Account,
and the Company shall pay such account in cash in a lump sum (subject to
applicable tax

 

4



--------------------------------------------------------------------------------

 

withholdings) to, or on behalf of, a Participant as soon as administratively
practicable after his or her Severance Date. A Participant shall not be entitled
to defer receipt of all or any portion of such benefit. If a Participant dies
before the date such payment actually is made, the Company shall (subject to §
6.2) make such payment to the Participant’s Beneficiary. Notwithstanding
anything in this Plan to the contrary, with respect to Transferred Retirees, the
Company shall pay his or her Supplemental Personal Account in the form of
benefit set forth beside his or her respective name on Appendix C.

 

6.2. Beneficiary. A Participant shall have the right to designate one, or more
than one, person as his or her primary Beneficiary and one, or more than one,
person as his or her secondary Beneficiary on the form provided for this purpose
by the Company, and any such designation shall be effective when such
designation is properly made on such form and such form is delivered to the
Company. The Participant thereafter shall have the right to revoke a Beneficiary
designation, and any such revocation shall be effective when the revocation is
properly made on the form provided for this purpose and such form is delivered
to the Company. If a Participant dies before he or she designates a Beneficiary
or dies before such a designation is effective, his or her Surviving Spouse
shall be his or her Beneficiary if the Participant has a Surviving Spouse or, if
there is no Surviving Spouse, the Participant’s Beneficiary shall be the
Participant’s estate. Finally, if the Company cannot locate a Participant’s
Beneficiary for any reason within the six month period immediately following the
Participant’s death, the Participant’s estate shall become the Participant’s
Beneficiary at the end of such six month period.

 

§ 7

 

MISCELLANEOUS

 

7.1. Administration. The Company shall administer this Plan and shall have the
power to make any and all decisions as the Company deems necessary or
appropriate to administer and interpret and otherwise effect the terms and
conditions of this Plan in accordance with the Company’s intent in adopting this
Plan.

 

7.2. No Liability. No Participant or Beneficiary shall have the right to look
to, or shall have any claim whatsoever against, any officer, director, employee
or agent of the Company or any Affiliate with respect to the establishment of a
Supplemental Personal Account, any credits under this Plan to such an account or
the distribution of such an account to a Participant or, in the event of his or
her death, to his or her Beneficiary.

 

7.3. No Assignment. No Participant or Beneficiary shall have the right to
alienate, assign, commute or otherwise encumber a Supplemental Personal Account
for any purpose whatsoever, and any attempt to do so shall be disregarded
completely by the Company as null and void.

 

5



--------------------------------------------------------------------------------

 

7.4. Source of Benefits. Any payment made under this Plan to, or on behalf of, a
Participant shall be made from the Company’s general assets or, at the Company’s
discretion, from a rabbi trust, and any claim by a Participant or a Beneficiary
against the Company for any payment under this Plan shall be the same as a claim
by any general and unsecured creditor of the Company.

 

7.5. No Contract of Employment. An Eligible Employee’s participation in this
Plan shall not constitute a contract of employment for any particular term or
for any particular rate of compensation, and participation in this Plan shall
have no bearing whatsoever on the terms and conditions of an Eligible Employee’s
employment or the Company’s right (or an Affiliate’s right) to terminate his or
her employment at any time with or without good reason.

 

7.6. Construction. This Plan shall be construed in accordance with the laws of
the State of Georgia except to the extent that such state laws are preempted by
ERISA. Headings and subheadings in this Plan have been added only for
convenience of reference and shall have no substantive effect whatsoever in
interpreting this Plan. Finally, all references to the singular shall include
the plural and all references to the plural shall include the singular.

 

7.7. Company Action. The Company under this Plan shall act through any
individual who can exercise any power granted to the Company under the terms of
the Salaried Pension Plan.

 

7.8. Amendment or Termination. The Company shall have the right from time to
time and at any time to amend this Plan with or without notice to Participants
or to terminate this Plan at any time; provided, however, the Company (1) shall
have no right to amend this Plan to retroactively reduce the credits made to a
Participant’s Supplemental Personal Account and (2) shall have no right to
terminate this Plan without fully vesting each Supplemental Personal Account and
paying the balance credited to each such Supplemental Personal Account as of the
date of such termination to each Participant (or Beneficiary) in a lump sum as
soon as practicable after such termination. Finally, the Company immediately
shall terminate this Plan if this Plan fails to satisfy the requirements under
ERISA § 401(a)(1) for a plan which is unfunded and which is maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.

 

IN WITNESS WHEREOF, Georgia-Pacific Corporation has adopted and executed this
Plan this 29th day of August, 2002.

 

GEORGIA-PACIFIC CORPORATION

By:

 

/s/ Patricia A. Barnard        

--------------------------------------------------------------------------------

   

Executive Vice President—Human

Resources

 

6



--------------------------------------------------------------------------------

 

APPENDIX A

 

PRIOR PLANS

 

 

Prior Plan

--------------------------------------------------------------------------------

 

Transfer Date

--------------------------------------------------------------------------------

Unisource Supplemental Retirement Plan

 

April 1, 2001

Fort James Corporation Supplemental Benefit Plan

 

October 1, 2001

 

7



--------------------------------------------------------------------------------

 

APPENDIX B

 

TRANSFERRED EMPLOYEES

 

Cavanaugh, Richard J.

Elliott Jr., Roy V.

Fulmer, Richard K.

Mazzella, Silvio

Mulkern, John J.

Purple, Thomas C.

Smallwood, Donald R.

 

Alex, Chris P.

Barton, Glenn P.

Boling, James R.

Clubb, Vincent D.

Cooke, James G.

Elliott Jr, Roy V.

Freeman, Jane F.

Graves, Michael J.

Griffin III, Robert J.

Hewitt, Harvey A.

Hively, Gary W.

Holland, Stephen A.

Howell, David E.

Kirk, Bradley W.

Kuether, Richard W.

LaFayette, Darryl A.

Leblanc, Keith J.

Loveland, Keven J.

Mazo, Michael J.

McEwen, Brad A.

Miele, Gregory L.

Moyer, Ronald H.

Nash, Michael J.

O’Brien, Richard T.

Prickette, Thomas W.

Radomicki, Raymond J.

Ransone, John R.

Ratcliff, Steven R.

Robinson, Stephen J.

Schryer, Howard

Skulborstad, Jay

Stine, Robert C.

Stone, James W.

Yorio, Joseph M.

 

8



--------------------------------------------------------------------------------

 

APPENDIX B (Continued)

 

TRANSFERRED EMPLOYEES

 

Armstrong, Eric L

Bailey, Cynthia

Bake, Daniel G

Beach, Stephen D

Byrnes, Patrick

Clark, J R

Coates, Charles

Connolly, Aidan

Curran, John F

Decesare, Cather

Estes, John S

Evers, Patrice A

Fay, Richard R

Feeney, Michael

Fehlen, Robert G

Flohr, Frederick

Fowler, Thomas G

Gaeta, Anthony F

Grant, Wayne

Griffith, John W

Harford, Richard

Haskett, Gary H

Hathaway, Charle

Heetland, Craig S

Hollenberg, David H

Janda, Bruce W

Jepsen, William

Jordan, James R

Justice, Thomas A

Kasler, Thomas D

Kennedy, Theodor

Kunkel, Muriel F

Landau, David M

Mchugh, Patrick

Mendola, Peter J

Meyers, Karl L

Miller, Joseph H

Newell, Henry C

Paulson, David P

Radford, Gilbert

Robinette, David

 

9



--------------------------------------------------------------------------------

 

APPENDIX B (CONTINUED)

 

TRANSFERRED EMPLOYEES

 

Rochford, James

Rodgers, Michael D

Sawyer, C D

Schneider, Mark

Schoen, Robert H

Sleeper, William

Smedley, Henry

Stephenson, John

Stinchfield, Alan E

Strawn, Chris A

Swiderski, Thoma

Tarulli, Gari R

Van Vleet, Alan

Watson, William

Webb, Douglas Y

Yardley, Craig D

 

10



--------------------------------------------------------------------------------

 

APPENDIX C

 

TRANSFERRED RETIREES

 

Name

--------------------------------------------------------------------------------

 

Form of Benefit

--------------------------------------------------------------------------------

Bauer, William

 

Life Annuity

Baumgardner, Robert

 

Joint and 50% Survivor Annuity

Blatner, Ernest J.

 

Life Annuity

Buckley, Martha F.

 

Joint and 100% Survivor Annuity

Burton, Richard G.

 

Life Annuity

Christensen, Niel

 

Joint and 50% Survivor Annuity

Fiehrer, Ronald

 

Joint and 100% Survivor Annuity

Fox, Lawrence D.

 

Life Annuity

Gardner, Ward B.

 

Joint and 50% Survivor Annuity

Houlihan, Francis

 

Joint and 100% Survivor Annuity

Jarvis, Burrell G.

 

Joint and 100% Survivor Annuity

Klein, William F.

 

Joint and 100% Survivor Annuity

Madigan Sr., Richard J.

 

Joint and 100% Survivor Annuity

McGowan, Paul A.

 

Joint and 100% Survivor Annuity

McKee III, Robert

 

10 Year Certain

Moulton, Hugh

 

Joint and 100% Survivor Annuity

Mundt, Ray

 

Joint and 50% Survivor Annuity

Muthe, John A.

 

Joint and 100% Survivor Annuity

O’Rourke, B. Patrick

 

Joint and 50% Survivor Annuity

Owen, Ronald K.

 

Joint and 100% Survivor Annuity

Peterson, Raymond A.

 

Joint and 50% Survivor Annuity

Seeger, Walter A.

 

Joint and 75% Survivor Annuity

Swearingen, James J.

 

Joint and 100% Survivor Annuity

Williams, L. Bruce

 

Life Annuity

Wolf, Joseph F.

 

Joint and 50% Survivor Annuity

 

11